04/30/2018
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                          Assigned on Briefs January 4, 2018

             DEMOND HUGHES GUNN v. STATE OF TENNESSEE

                Appeal from the Circuit Court for Hardeman County
                   No. CC-17-CR-102 Joe H. Walker, III, Judge
                     ___________________________________

                           No. W2017-01548-CCA-R3-HC
                       ___________________________________


The pro se Petitioner, Demond Hughes Gunn, appeals the summary dismissal of his
petition for writ of habeas corpus. Following our review, we affirm the dismissal of the
petition.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

ALAN E. GLENN, J., delivered the opinion of the court, in which JOHN EVERETT
WILLIAMS and CAMILLE R. MCMULLEN, JJ., joined.

Demond Hughes Gunn, Whiteville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
for the appellee, State of Tennessee.

                                       OPINION

                                         FACTS

       In 2012, the Petitioner pled guilty in the Shelby County Criminal Court to
especially aggravated robbery, aggravated robbery, and aggravated rape in exchange for
an effective sentence of twenty-five years in the Department of Correction. His
subsequent post-conviction petition based on ineffective assistance of counsel was
denied, and this court affirmed the judgment of the post-conviction court. See Demond
Hughes v. State1, No. W2016-00414-CCA-R3-PC, 2017 WL 1290850, at * 1 (Tenn.
Crim. App. Apr. 6, 2017).

       1
        The Petitioner has apparently been known by two different names in the past: Demond
Hughes and Demond Gunn. See Demond Hughes, 2017 WL 1290850, n. 1, at * 6.
       On June 2, 2017, the Petitioner filed a petition for writ of habeas corpus in which
he alleged that he was entitled to habeas corpus relief because counts three and four of
the indictment failed to name the victim, whose identity is an essential element of
aggravated rape.

        On June 8, 2017, the habeas court entered an order summarily dismissing the
petition on the grounds that the Petitioner failed to attach a copy of the indictment or the
judgments. The Petitioner then filed a motion to supplement the record, accompanied by
copies of the judgments and indictment. On June 28, 2017, the habeas corpus court
entered another order of summary dismissal in which it noted that someone had
apparently “blacked out” the name of the victim on the copy of the indictment the
Petitioner attached to his motion to supplement the record. The court further noted that
“defenses and objections based on a defective indictment” are generally waived if not
raised prior to trial and concluded that the Petitioner was not entitled to habeas corpus
relief. This appeal followed.

                                       ANALYSIS

       It is well-established in Tennessee that the remedy provided by a writ of habeas
corpus is limited in scope and may only be invoked where the judgment is void or the
petitioner’s term of imprisonment has expired. Faulkner v. State, 226 S.W.3d 358, 361
(Tenn. 2007); State v. Ritchie, 20 S.W.3d 624, 629 (Tenn. 2000); State v. Davenport, 980
S.W.2d 407, 409 (Tenn. Crim. App. 1998). A void, as opposed to a voidable, judgment
is “one that is facially invalid because the court did not have the statutory authority to
render such judgment.” Summers v. State, 212 S.W.3d 251, 256 (Tenn. 2007) (citing
Dykes v. Compton, 978 S.W.2d 528, 529 (Tenn. 1998)). A challenge to the sufficiency
of an indictment may be brought in a habeas corpus proceeding if “the indictment is so
defective as to deprive the court of jurisdiction.” Dykes v. Compton, 978 S.W.2d at 529.

        A petitioner bears the burden of establishing a void judgment or illegal
confinement by a preponderance of the evidence. Wyatt v. State, 24 S.W.3d 319, 322
(Tenn. 2000). Furthermore, when a “corpus petition fails to establish that a judgment is
void, a trial court may dismiss the petition without a hearing.” Summers, 212 S.W.3d at
260 (citing Hogan v. Mills, 168 S.W.3d 753, 755 (Tenn. 2005)). Whether the petitioner
is entitled to habeas corpus relief is a question of law. Id. at 255; Hart v. State, 21
S.W.3d 901, 903 (Tenn. 2000). As such, our review is de novo with no presumption of
correctness given to the habeas court’s findings and conclusions. Id.

       We conclude that the habeas court properly dismissed the petition without an
evidentiary hearing on the basis that it failed to state a cognizable claim for habeas corpus
relief. As the habeas corpus court observed in its order of summary dismissal, the
                                            -2-
victim’s name appears to have been “blacked out” or whited out on the copy of the
indictment that the Petitioner attached to his motion to supplement the record. We note
that the Petitioner’s covering of the victim’s name was sloppily done, making it obvious
upon first glance that the indictment had been altered. Moreover, as the State points out,
the victim’s name is present on the copy of the indictment that is included in the record of
the post-conviction case. Regardless, we agree with the State that the victim’s name was
not an essential element of the crime. See State v. Clark, 2 S.W.3d 233 (Tenn. Crim.
App. 1998) (concluding that an indictment that failed to name the victim of attempted
aggravated robbery was not defective because aggravated robbery is not a crime that is
“classified as an offense based upon its perpetration against certain classes of individuals,
such as police officers or children under a specified age”); see also Jeffrey A. Simmons v.
State, No. W2008 WL 2115443, at *2 (Tenn. Crim. App. May 20, 2008), perm. app.
denied (Tenn. Oct. 27, 2008) (concluding that petitioner’s complaint that his indictment
listed the victim as “Jane Doe” was not a cognizable claim for habeas corpus relief
because the victim’s name is not an essential element of offense of aggravated sexual
battery). Accordingly, we affirm the summary dismissal of the petition for writ of habeas
corpus.

                                     CONCLUSION

       Because the Petitioner failed to state a cognizable claim for habeas corpus relief,
we affirm the summary dismissal of the petition for writ of habeas corpus.


                                              ____________________________________
                                              ALAN E. GLENN, JUDGE




                                            -3-